COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                           §
                                                                              No. 08-07-00300-CV
                                                           §
                                                                                    Appeal from
                                                           §
 IN THE INTEREST OF                                                            112th District Court
                                                           §
 J.B. AND E.B., MINOR CHILDREN                                               of Pecos County, Texas
                                                           §
                                                                            (TC # P-10511-112-CV)
                                                           §

                                                   OPINION

         Richard Bortner, Jr. appeals from a judgment terminating his parental rights. Finding no

error, we affirm.

         Bortner is represented on appeal by court-appointed counsel1 who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967). Court-appointed counsel has concluded that, after thorough

review of the record, Bortner’s appeal is frivolous and without merit. In Anders, the Supreme Court

recognized that counsel, though appointed to represent the appellant in an appeal from a criminal

conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S.Ct.

at 1400. Thus, counsel was permitted to withdraw after informing the court of his conclusion and

the effort made in arriving at that conclusion. Id.

         The Texas Supreme Court has not addressed whether Anders applies to an appeal from a


         1
             The trial court appointed counsel to represent Bortner pursuant to Section 107.013 of the Family Code.
T EX .F AM .C O D E A N N . § 107.013 (Vernon Pamph. 2008). The court appointed a different attorney to represent Bortner
on appeal.
termination of parental rights. However, several intermediate appellate courts have concluded that

the procedures set forth in Anders are applicable when an appointed attorney concludes that there

are no non-frivolous issues to assert on appeal. See Taylor v. Texas Dept. of Protective and

Regulatory Services, 160 S.W.3d 641, 646-47 (Tex.App.--Austin 2005, pet. denied); In re D.E.S.,

135 S.W.3d 326, 329 (Tex.App.--Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66,

67 (Tex.App.--Houston [1st Dist.] 2003, no pet.); Porter v. Texas Department of Protective &

Regulatory Services, 105 S.W.3d 52, 56 (Tex.App.--Corpus Christi 2003, no pet.); In re K.M., 98
S.W.3d 774, 777 (Tex.App.--Fort Worth 2003, no pet.); In re E.L.Y., 69 S.W.3d 838, 841

(Tex.App.--Waco 2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex.App.--Tyler 2001, no pet.);

In re A.W.T., 61 S.W.3d 87, 88 (Tex.App.--Amarillo 2001, no pet.). We agree with our sister courts

and therefore hold that Anders is applicable to an appeal from a termination of parental rights where

court-appointed counsel has determined that the appeal is frivolous.

       Court-appointed counsel’s brief meets the requirements of Anders by advancing contentions

which might arguably support the appeal. See Anders, 386 U.S. 744, 87 S. Ct. at 1400; High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974).

Counsel has established that she provided Bortner with a copy of the Anders brief, notified him of

his right to file a pro se brief, and explained how he could obtain a copy of the appellate record.

Bortner has not filed a pro se brief. Having thoroughly reviewed the record and counsel’s brief, we

agree with counsel’s assessment that the appeal is frivolous and without merit. A further discussion

of the arguable grounds advanced in counsel’s brief would add nothing to the jurisprudence of the

state. The judgment is affirmed.



February 5, 2009
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating